Title: From George Washington to Colonel Edmund Phinney, 6 November 1775
From: Washington, George
To: Phinney, Edmund

 

Sir
Cambridge Novemr 6th 1775

Having received a Letter from Mr Enoch Moody, Chairman of the Committee of Falmouth, that the Inhabitants of that Town are greatly alarmed by the arrival of the Cerberus man of war and are under great apprehensions that Some of the Kings Troops will be Landed there It is my desire that you raise all the force you can and give the Town every assistance in my power.
The difficulty of removing Troops after they have made a Lodgment or got possession of a place is too obvious to be mentioned, you will therefore use every possible method to prevent their effecting that, or penetrating into the Country untill you have further Orders. I am Sir Your Humble Servt

Go. Washington

